Exhibit 10.7

 

LOGO [g795628pic.jpg]          

UBS AG

100 Liverpool Street

London EC2M 2RH

Tel. +44-20-7567 8000

 

 

Date:    May 23, 2013 (as amended and restated as of June 6, 2013, as further
amended and restated as of December 4, 2013 and as further amended and restated
as of September 26, 2014) To    CM Finance Inc., as successor to CM Finance LLC
(“Counterparty”) Attention:    Stephon Barnes, Christopher E. Jansen and Michael
C. Mauer Fax No:    (212) 380-5915 From:    UBS AG, London Branch (“UBS”) Re:   
Total Return Swap Transaction UBS Reference Number:   

85138421

 

 

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between UBS AG, London Branch (“UBS”) and CM
Finance Inc., as successor to CM Finance LLC (“Counterparty”), a corporation
incorporated under the law of the State of Maryland, on the Trade Date specified
below (the “Transaction”). This letter constitutes a “Confirmation” as referred
to in the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern. Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A. Capitalized terms used but not defined
in this Confirmation or in Annex A have the meanings assigned to them in the
Definitions or, if not defined in the Definitions, in the Reference Obligation
Indenture referred to below.

With effect from the Amendment Effective Date specified below, this Confirmation
amends and restates the prior Confirmation, dated as of May 23, 2013 (as amended
and restated as of June 6, 2013 and as further amended and restated as of
December 4, 2013, and without regard to any subsequent amendments thereto, the
“Original Confirmation”) relating to the Transactions described herein, which
Original Confirmation (with respect to the period from and after the Amendment
Effective Date) is hereby superseded and shall be of no further force or effect.

 

Page 1



--------------------------------------------------------------------------------

1. AGREEMENT

This Confirmation supplements, forms a part of and is subject to, the ISDA
Master Agreement (Multicurrency–Cross Border) dated as of May 20, 2013 (as
amended, supplemented and otherwise modified and in effect from time to time,
the “Master Agreement”), between UBS and Counterparty. All provisions contained
in the Master Agreement govern this Confirmation except as expressly modified
below.

 

2. TERMS OF TRANSACTION

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:    Amendment Effective Date    September 26, 2014 Effective Date:
   May 23, 2013 Scheduled Termination Date:    December 5, 2017 Termination
Date:    The earlier of (i) the Scheduled Termination Date with respect to the
Transaction and (ii) the Obligation Termination Date. The obligations of the
parties to make payments required to be made hereunder shall survive the
Termination Date. Obligation Termination Date:    In relation to any Terminated
Obligation, the related Termination Settlement Date. Reference Entity:    CM
Finance SPV Ltd., an exempted company incorporated with limited liability under
the law of the Cayman Islands. Reference Obligation:    All of the Class A Notes
issued from time to time by the Reference Entity under the Reference Obligation
Indenture that are not Pledged Notes. Pledged Notes:    All of the Class A Notes
issued by the Reference Entity under the Reference Obligation Indenture that are
held by the Counterparty on the Effective Date or issued to Counterparty on the
Amendment Effective Date. Reference Obligation Indenture:    The Indenture,
dated as of May 23, 2013 between the Reference Entity and State Street Bank and
Trust Company, as trustee (the “Trustee”), as (i) supplemented by the First
Supplemental Indenture, dated as of June 6, 2013, (ii) amended and restated as
of December 4, 2013, (iii) further amended and restated as of the Amendment
Effective Date and (iv) further amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

Page 2



--------------------------------------------------------------------------------

Notional Amount:   

The outstanding principal amount of the Reference Obligation (determined after
giving effect to any reduction in the principal amount thereof pursuant to the
terms of the Reference Obligation Indenture).

 

In relation to a Terminated Obligation, the principal amount of the related
Reference Obligation that is the subject of such termination.

Portfolio Asset:    Each “Portfolio Asset” under and as defined in the Reference
Obligation Indenture. Portfolio:    At any time, all Portfolio Assets held by
the Reference Entity at such time. Purchase Price:    As defined in the
Reference Obligation Indenture. Purchase Amount:   

In relation to any Portfolio Asset that is not a Delayed Draw Loan and any date
of determination, the product of the Purchase Price and the Par Amount.

 

In relation to any Portfolio Asset that is a Delayed Draw Loan and any date of
determination, the product of the Purchase Price and the Commitment Amount.

Par Amount:    In relation to any Portfolio Asset, the outstanding principal
amount of such Portfolio Asset (as the same may be increased in the case of a
Delayed Draw Loan pursuant to any amount drawn in respect of such Delayed Draw
Loan). The Par Amount of any Delayed Draw Loan on any date shall include the
aggregate stated face amount of all letters of credit, bankers’ acceptances and
other similar instruments issued in respect of such Delayed Draw Loan to the
extent that the holder of such Delayed Draw Loan is obligated to extend credit
in respect of any drawing or other similar payment thereunder. Commitment
Amount:    In relation to any Portfolio Asset that is a Delayed Draw Loan as of
any date of determination, the maximum outstanding principal amount of such
Portfolio Asset that a registered holder of the amount of such Portfolio Asset
held by the Reference Entity would on such date be obligated to fund (including
all amounts previously funded and outstanding, whether or not such amounts, if
repaid, may be reborrowed). Portfolio Asset Obligor:    In relation to any
Portfolio Asset, the borrower or issuer of the Portfolio Asset set forth in, and

 

Page 3



--------------------------------------------------------------------------------

   identified as the “Obligor” in, the Relevant Source. In addition, “Portfolio
Asset Obligor”, unless the context otherwise requires, shall also refer to any
guarantor of or other obligor on the Portfolio Asset. Business Day:    New York,
Boston, London and TARGET. Business Day Convention:    Following (which shall,
other than with respect to the definition of “Monthly Period”, apply to any date
specified herein for the making of any payment or determination or the taking of
any action which falls on a day that is not a Business Day). Payment Date:   
Nine Business Days after the end of each Monthly Period. Monthly Period:    Each
period from, and including, the 15th calendar day of each calendar month (each,
a Monthly Date) to, but excluding, the next following Monthly Date, except that
(a) the initial Monthly Period will commence on, and include, the Effective Date
and will end on, but exclude, the 15th day of June, 2013 and (b) the final
Monthly Period will end on, but exclude, the date on which all of the Reference
Obligations are paid in full. Calculation Agent:    UBS. Except as otherwise
expressly provided herein, the Calculation Agent shall make all determinations,
calculations and adjustments required pursuant to this Confirmation in good
faith and in any commercially reasonable manner. Calculation Agent City:    New
York Payments by Counterparty    Counterparty First Floating Amounts:    First
Floating Amount Payer:    Counterparty First Floating Amount:    In relation to
any First Floating Rate Payer Payment Date, the sum of the product of (a) the
First Floating Rate Payer Calculation Amount for such First Floating Rate Payer
Payment Date multiplied by (b) the Floating Rate Option during the related First
Floating Rate Payer Calculation Period plus the Spread multiplied by (c) the
Floating Rate Day Count Fraction.

 

Page 4



--------------------------------------------------------------------------------

First Floating Rate Payer

Calculation Amount:

   In relation to any First Floating Rate Payer Payment Date, the daily average
of the Notional Amount during the related First Floating Rate Payer Calculation
Period.

First Floating Rate Payer

Calculation Period:

   Each First Floating Monthly Period, except that (a) the initial First
Floating Rate Payer Calculation Period will commence on, and include, the
Effective Date and (b) the final First Floating Rate Payer Calculation Period
will end on, but exclude, the final Obligation Termination Date.

First Floating Rate

Payer Payment Dates:

   Each UBS Fixed Amount Payment Date. First Floating Monthly Period:    Each
period from, and including, a First Floating Rate Payer Payment Date to, but
excluding, the next following First Floating Rate Payer Payment Date, except
that (a) the initial First Floating Monthly Period will commence on, and
include, the Effective Date will end on, but exclude the First Floating Rate
Payer Payment Date that occurs in June, 2013 and (b) the final First Floating
Monthly Period will end on, but exclude, the date on which all of the Reference
Obligation is paid in full. Floating Rate Option:    USD-LIBOR-BBA, provided
that the Floating Rate Option for initial First Floating Rate Payer Calculation
Period shall be 0.19528%. Designated Maturity:    One month Spread:   

(a) For the period from and including the Effective Date to but excluding the
Amendment Effective Date: 2.85%.

 

(b) From and including the Amendment Effective Date: 2.75%.

Floating Rate Day

Count Fraction:

   Actual/360 Reset Dates:    As set forth in “Designated Maturity” above
Compounding:    Inapplicable

 

Page 5



--------------------------------------------------------------------------------

Counterparty Second Floating Amounts:    Second Floating Amount Payer:   
Counterparty Second Floating Amount:    In relation to any Terminated
Obligation, Capital Depreciation, if any.

Second Floating Rate

Payer Payment Dates:

   Each Total Return Payment Date. Counterparty Third Floating Amounts:    Third
Floating Amount Payer:    Counterparty Third Floating Amount:    $48,875.00

Third Floating Rate

Payer Payment Dates:

   The earlier of (a) September 26, 2014 and (b) the Termination Date.
Counterparty Fourth Floating Amounts:    Fourth Floating Amount Payer:   
Counterparty Fourth Floating Amount:    $258,541.67 Fourth Floating Rate Payer
Payment Dates:    The earlier of (a) December 4, 2014 and (b) the Termination
Date. Counterparty Fifth Floating Amounts:    Fifth Floating Amount Payer:   
Counterparty Fifth Floating Amount:    $259,958.33

Fifth Floating Rate

Payer Payment Dates:

   The earlier of (a) December 4, 2015 and (b) the Termination Date.
Counterparty Sixth Floating Amounts:    Sixth Floating Amount Payer:   
Counterparty Sixth Floating Amount:    $258,541.67

Sixth Floating Rate

Payer Payment Dates:

   The earlier of (a) December 5, 2016 and (b) the Termination Date.

 

Page 6



--------------------------------------------------------------------------------

Payments by UBS:    UBS Fixed Amounts:    Fixed Amount Payer:    UBS Fixed
Amount:    The Interest and Fee Amount for the related Fixed Amount Payer
Calculation Period. Fixed Amount Payer Calculation Periods:    Each Monthly
Period; provided that (a) the initial Fixed Amount Payer Calculation Period
shall commence on and include the Effective Date and (b) the final Fixed Amount
Payer Calculation Period shall end on, but exclude, the final Obligation
Termination Date. UBS Fixed Amount Payment Dates:    The Payment Date following
the last day of any Fixed Amount Payer Calculation Period. UBS Floating Amounts:
   Floating Amount Payer:    UBS Floating Amount:    In relation to any
Terminated Obligation, Capital Appreciation, if any. Floating Rate Payer Payment
Dates:    Each Total Return Payment Date.

 

3. ACCELERATED TERMINATION.

Collateral Default

 

(a)

If (i) Counterparty defaults in the performance of any of its obligations under
Clause 9 in respect of the Transfer by Counterparty as Pledgor of any Eligible
Credit Support or (ii) the Reference Entity increases the outstanding principal
amount of the Reference Obligations at any time after the Effective Date
pursuant to Section 2.13 of the Reference Obligation Indenture, then UBS will
have the right but not the obligation to terminate the Transaction in whole (but
not in part); provided that (A) in the case of sub-clause (i), UBS may deliver
the relevant Accelerated Termination Notice (as defined below) at any time on or
prior to the final Termination Trade Date and (B) in the case of sub-clause
(ii), UBS must deliver the relevant Accelerated Termination Notice (as defined
below) within five Business Days of UBS receiving notice of the relevant
increase in order to exercise such termination right. UBS can exercise this
termination right by delivering a termination notice to Counterparty (an
“Accelerated Termination Notice” for purposes of this Clause 3(a)). Such
Accelerated Termination Notice shall specify the final

 

Page 7



--------------------------------------------------------------------------------

  Termination Trade Date and the proposed Termination Settlement Date. Upon the
termination of the Transaction pursuant to this Clause 3(a), Counterparty shall
pay an additional amount to UBS equal to the applicable Breakage Costs on the
Obligation Termination Date (which payment obligation of Counterparty shall
survive the termination of the Transaction).

Effect of Designation of Early Termination Date

 

(b) If there occurs or is effectively designated an Early Termination Date under
the Master Agreement, then (i) notwithstanding any contrary or otherwise
inconsistent provision of the Master Agreement, the provisions set forth in
Section 6(e) of the Master Agreement shall not apply to the Transaction and the
amount of all payments in respect of each Terminated Obligation shall not be an
amount determined in accordance with Section 6(e) of the Master Agreement but
shall instead be the Counterparty Second Floating Amount or UBS Floating Amount
(as the case may be) determined in accordance with Clause 4 (subject, in the
case of Clause 4(a), to the limitations set forth therein with respect to
Counterparty relying on such provision), together with any Counterparty First
Floating Amount, the Counterparty Third Floating Amount, the Counterparty Fourth
Floating Amount, the Counterparty Fifth Floating Amount, the Counterparty Sixth
Floating Amount, any UBS Fixed Amount and Breakage Costs (if any) determined in
accordance with this Confirmation and subject to netting under the Master
Agreement, (ii) the party that designated such Early Termination Date (or the
Non-Defaulting Party in the case of an automatic designation) will promptly
deliver a notice (an “Accelerated Termination Notice” for purposes of this
Clause 3(b)) to the other party (which Accelerated Termination Notice shall
specify the final Termination Trade Date and the proposed Termination Settlement
Date and may form part of any notice designating such Early Termination Date)
and (iii) the amount, if any, payable in respect of such Early Termination Date
will be determined in accordance with this Confirmation based upon the delivery
of such Accelerated Termination Notice. Notwithstanding the foregoing, upon the
termination of the Transaction pursuant to this Clause 3(b) other than as a
result of an Event of Default or Termination Event with respect to which UBS is
the Defaulting Party or an Affected Party, Counterparty shall pay an additional
amount to UBS equal to the applicable Breakage Costs on the Obligation
Termination Date (which payment obligation of Counterparty shall survive the
termination of the Transaction); provided that Counterparty shall not be
required to pay any Breakage Costs in the event of termination of the
Transaction as a result of (i) an Additional Termination Event pursuant to
Clause 3(c)(i) if the related “Event of Default” (as defined in the Reference
Obligation Indenture) is a direct result of any action or omission by Party A or
any of its Affiliates or (ii) an Additional Termination Event pursuant to Clause
3(c)(ii).

Additional Termination Events

 

(c) Each of the following shall constitute an Additional Termination Event under
the Master Agreement with respect to which Counterparty will be the sole
Affected Party and each of the Transactions entered into hereunder and under the
Related Confirmation will constitute an Affected Transaction:

 

  (i) the occurrence of an “Event of Default” under (and as defined in) the
Reference Obligation Indenture (provided that, for purposes of this Confirmation
and the Master Agreement, the determination of whether an “Event of Default” (as
so defined) has occurred with respect to any amount due and payable on the
Reference Obligation on the stated maturity thereof shall be made (x) without
giving effect to the first sentence of Section 2.7(g) of the Reference
Obligation Indenture and (y) without giving effect to any grace period in
Section 5.1(a) or Section 5.1(b)(i) of the Reference Obligation Indenture); and

 

Page 8



--------------------------------------------------------------------------------

  (ii) if and for so long as any UBS Holder holds any part of the Reference
Obligation as a hedge for the Transaction, either (A) the ownership by such UBS
Holder of the Reference Obligation (or any portion thereof) or (B) the
compliance by such UBS Holder with its obligations under the Reference
Obligation Indenture or under the Reference Obligation would violate any law,
rule or regulation of any governmental, regulatory or judicial authority
applicable to such UBS Holder.

 

4. FINAL PRICE DETERMINATION.

Following the termination of the Transaction (i) pursuant to Clause 3 or (ii) by
reason of the occurrence of the Scheduled Termination Date (other than in
connection with a Repayment), the Final Price for each Terminated Obligation
will be determined in accordance with this Clause 4.

 

(a) If any UBS Holder holds the Reference Obligation as a hedge for such
Terminated Obligation, subject to sub-clauses (i), (ii) and (iii) below,
Counterparty may identify an Approved Dealer that has submitted a Firm Bid to
acquire the Reference Obligation from UBS or any such Affiliate, in each case by
giving notice of such Firm Bid to UBS. Such notice must be given no later than
10 a.m. (New York time) on the applicable Termination Trade Date. So long as
(i) any sale by UBS or such Affiliate of the Reference Obligation or applicable
portion thereof to such Approved Dealer (as applicable) is (A) not prohibited
under applicable law or regulation and (B) substantially in accordance with the
then-current market practice in the principal market for, and transfer
restrictions with respect to, the Reference Obligation (as determined by the
Calculation Agent) and at prevailing market price, (ii) all payment and
collateral delivery obligations of Counterparty have otherwise been satisfied
when due under this Confirmation and the Master Agreement and (iii) no Event of
Default or Additional Termination Event has occurred or is continuing with
respect to Counterparty, in each case on the date Counterparty delivers such
notice, (x) if a retransfer is necessary in order for UBS to be able to unwind
its hedge position (or the applicable portion thereof) and accept such Firm Bid,
UBS or such Affiliate shall take, on or promptly following the Termination Trade
Date all actions within its reasonable control necessary to cause such
retransfer of the Reference Obligation to UBS or such Affiliate, (y) subject
(only where such retransfer is necessary for UBS to unwind its hedge position
(or the applicable portion thereof) and accept such Firm Bid) to such retransfer
of the Reference Obligation having occurred in accordance with UBS’
instructions, UBS or such Affiliate shall accept such Firm Bid and transfer the
Reference Obligation or portion thereof to such Approved Dealer and (z) the net
cash proceeds received by UBS or such Affiliate from the sale of the Reference
Obligation or portion thereof (exclusive of accrued interest and capitalized
interest), net of the related Costs of Assignment, shall be the “Final Price”
for the relevant Reference Obligation or portion thereof. In the event that such
transfer of the Reference Obligation or portion thereof to such Approved Dealer
does not occur (I) as a result of a breach by UBS of its obligations under this
Section 4(a), the Final Price for the Terminated Obligation shall be determined
based on the Firm Bid provided by such Approved Dealer or (II) other than as a
result of a breach by UBS of its obligations under this Section 4(a), the Final
Price for the Terminated Obligation shall be determined pursuant to Section 4(b)
below.

 

(b)

If the Final Price for the Terminated Obligation is not determined in accordance
with clause (a) above, then the Calculation Agent shall attempt to obtain Firm
Bids for the Terminated Obligation with respect to the applicable Termination
Trade Date from three or more Dealers. The Calculation Agent will give
Counterparty notice of its intention to obtain Firm Bids pursuant

 

Page 9



--------------------------------------------------------------------------------

to this Clause 4 (such notice to be given telephonically and via electronic
mail) not later than 5:00 p.m. New York time on the date three Business Days
prior to the bid submission deadline as shall be specified by the Calculation
Agent in each of its requests for Firm Bids for the Terminated Obligation with
respect to the applicable Termination Trade Date. By notice to UBS not later
than such bid submission deadline, Counterparty may, but shall not be obligated
to, designate any Dealer to provide a Firm Bid (and the Calculation Agent will
seek a Firm Bid from such Dealer if so designated by Counterparty on a timely
basis).

In seeking to obtain a Firm Bid from any Dealer, the Calculation Agent will
deliver to such Dealer the following information: (1) a copy of the Reference
Obligation Indenture (and each Transaction Document referred to (and as defined)
therein); and (2) a copy of each Monthly Report delivered under (and as defined
in) the Reference Obligation Indenture within the last 12 months. Such Dealers
must provide the Calculation Agent with a Firm Bid within one Business Day of
the Calculation Agent’s request for such Firm Bid in order for the Calculation
Agent to consider such Firm Bid in its determinations of the Final Price under
this Clause 4(b). In seeking to obtain a Firm Bid from any Dealer, the
Calculation Agent will, to the extent practicable, afford such Dealer with an
opportunity, to the extent requested by such Dealer, to ask questions of, and
receive information from, the persons or entities responsible for the management
of the Reference Entity.

UBS may, but is not obligated to, sell or cause the sale of any portion of a
Terminated Obligation to any Dealer that provides a Firm Bid for purposes of
this Clause 4(b).

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the Notional Amount allocable to a Terminated
Obligation, the Final Price for such Terminated Obligation shall be determined
by reference to the highest such Firm Bid or combination of Firm Bids received
by the Calculation Agent within one Business Day of its request therefor. If no
Firm Bids are obtained as provided above in this Clause 4 for all or a portion
of a Terminated Obligation, the Final Price shall be deemed to be zero with
respect to each portion of such Terminated Obligation for which no Firm Bid was
obtained. The Calculation Agent will conduct the bid process in accordance with
the procedures set forth in this Clause 4 and otherwise in a commercially
reasonable manner.

Notwithstanding anything to the contrary herein,

 

(i) the Calculation Agent shall be entitled to disregard any Firm Bid submitted
by a Dealer if, in the Calculation Agent’s commercially reasonable judgment,
(x) such Dealer is ineligible to accept assignment or transfer of the relevant
Terminated Obligation or portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for
such Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to such Terminated Obligation to the assignment
or transfer of such Terminated Obligation or portion thereof, as applicable, to
it; and

 

(ii) if the Calculation Agent determines that the highest Firm Bid obtained in
connection with the applicable Termination Trade Date is not bona fide due to
(x) the bankruptcy or insolvency of the bidder or (y) the inability, failure or
refusal (or reasonably expected inability, failure or refusal) of the bidder to
settle the purchase of such Terminated Obligation or portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally, that Firm Bid shall be disregarded.

 

Page 10



--------------------------------------------------------------------------------

If the highest Firm Bid for any portion of such Terminated Obligation is
disregarded pursuant to this paragraph, then (i) if there is at least one other
available Firm Bid for such portion, the “Final Price” shall be the next highest
Firm Bid and (ii) if there are no other available Firm Bids for such portion,
the Calculation Agent shall have no obligation to obtain further bids, and the
applicable “Final Price” for the portion which was so disregarded shall be
deemed to be zero.

If UBS transfers, or causes the transfer of, a Terminated Obligation to the
Dealer or Dealers providing the highest Firm Bid or combination of Firm Bids,
the net cash proceeds received from the sale of such Terminated Obligation
(which sale shall be scheduled to settle no later than the Relevant Settlement
Date), exclusive of accrued interest and capitalized interest and net of any
Costs of Assignment, shall be the “Final Price” for such Terminated Obligation
(or the portion thereof that is sold).

If UBS determines, in its sole discretion, not to sell or cause the sale of any
portion of such Terminated Obligation to the entity or entities providing the
highest Firm Bid or combination of Firm Bids, the “Final Price” for such unsold
portion shall be equal to such highest Firm Bid (or combination of Firm Bids)
multiplied by the portion of the Notional Amount allocable to such Terminated
Obligation (or the respective portions of the Notional Amount to which such Firm
Bids relate). The Calculation Agent may perform any of its duties under this
Clause 4(b) through any Affiliate designated by it, but no such designation
shall relieve the Calculation Agent of its duties under this Clause 4(b).

 

(c) In the event that (i) the Final Price for all or any part of the Terminated
Obligation is deemed to be zero pursuant to the foregoing and (ii) any UBS
Holders holds the Reference Obligation as a hedge for such Terminated
Obligation, UBS and Counterparty will make commercially reasonable efforts to
accomplish the assignment or other transfer to Counterparty (free of payment by
Counterparty other than Costs of Assignment incurred by UBS or any of its
Affiliates in effecting the transfer; provided that (A) all other payment and
collateral delivery obligations of Counterparty are otherwise fulfilled under
the Master Agreement at the time of such transfer) of the relevant Terminated
Obligation (or the relevant portion thereof) for which the Final Price is deemed
to be zero; and (B) UBS shall not be liable for any losses related to any delay
in or failure of such assignment beyond its control. Counterparty shall
reimburse UBS for all Costs of Assignment incurred by UBS in effecting the
transfer promptly following UBS’ demand therefor.

 

5. [RESERVED]

 

6. ADJUSTMENTS.

If the Reference Obligation or any portion thereof is irreversibly converted or
exchanged into or for any securities, obligations or other assets or property
(“Exchange Consideration”), or any payment on the Reference Obligation is paid
in the form of any Exchange Consideration that is not cash, thereafter such
Exchange Consideration will constitute the Reference Obligation or portion
thereof and, after consultation with the parties, the Calculation Agent shall,
after consultation with the parties, adjust the terms of the Transaction as the
Calculation Agent determines appropriate to preserve the theoretical value of
the Transaction to the parties immediately prior to such exchange or, if such
exchange results in a change in value, the proportionate post-exchange value,
and determine the effective date of such adjustments.

 

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under the Transaction.

 

Page 11



--------------------------------------------------------------------------------

  (i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the Transaction; it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of the Transaction;

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
It is also capable of assuming, and assumes, the financial and other risks of
the Transaction;

 

  (iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of the Transaction;

 

  (iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, the Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of the Transaction; and

 

  (v) U.S. Tax Treatment. In connection with the Transaction, it will, for U.S.
Federal income tax purposes (and to the extent permitted by law, state and local
income tax purposes): (w) treat the Counterparty as having retained beneficial
ownership of all of the economic benefits and burdens of ownership of the
Reference Obligation, the Pledged Notes and each Portfolio Asset at all times
during the pendency of the Transaction (except after a default by either party)
and all payments made in respect of the Reference Obligation and the Pledged
Notes as having been made directly to the Counterparty; (x) treat the
Transaction (including the Credit Support Annex to the Transaction), taken
together with the issuance of the Reference Obligation to the UBS Holder, as a
single loan of USD 102,000,000 from UBS to the Counterparty secured by the
Reference Obligation and the Pledged Notes, maturing on the Scheduled
Termination Date and which is not a contingent debt instrument described in
Treas. Regs. Section 1.1275-4; (y) treat the Counterparty First Floating Amounts
as interest paid on an obligation issued in registered form to a U.S. person
(within the meaning of Section 7701(a)(30) of the Code) in respect of the loan
described in clause (x); and (z) not treat the issuance of the Reference
Obligation to the UBS Holder as creating a partnership or otherwise as an equity
interest in the Reference Entity. The parties agree to file all tax forms,
returns and withholding certificates (including, without limiting the foregoing,
U.S. Internal Revenue Service Form 1099 and any withholding certificates
required to be provided pursuant to the Schedule to the Master Agreement)
consistent with this treatment, and the Counterparty agrees to provide copies of
all withholding tax certificates relating to the Reference Obligation and the
Portfolio Assets reasonably requested by the trustee under the Reference
Obligation Indenture.

References in this Clause 7(a) to “the other party” shall, in the case of UBS
and where the context so allows, include references to any Affiliate of UBS.

 

Page 12



--------------------------------------------------------------------------------

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under the Transaction:

 

  (i) the Transaction does not create any direct or indirect obligation of the
Reference Entity or any Portfolio Asset Obligor or any direct or indirect
participation in the Reference Obligation, any Portfolio Asset or any other
obligation of the Reference Entity or any Portfolio Asset Obligor;

 

  (ii) each party and its Affiliates may deal in the Reference Obligation and
any Portfolio Asset and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with the Reference Entity, any Portfolio Asset Obligor or any
Affiliate of the Reference Entity or any Portfolio Asset Obligor, any other
person or entity having obligations relating to the Reference Entity or any
Portfolio Asset Obligor and may act with respect to such business in the same
manner as if the Transaction did not exist and may originate, purchase, sell,
hold or trade, and may exercise consensual or remedial rights in respect of,
obligations, securities or other financial instruments of, issued by or linked
to the Reference Entity or any Portfolio Asset Obligor, regardless of whether
any such action might have an adverse effect on the Reference Entity or any
Portfolio Asset Obligor, the value of the Reference Obligation or any Portfolio
Asset or the position of the other party to the Transaction or otherwise;

 

  (iii) with respect to information regarding the Reference Entity, any
Portfolio Asset Obligor or any Affiliate of the Reference Entity or any
Portfolio Asset Obligor that is or may be material in the context of the
Transaction:

 

  (A) each party and its Affiliates and the Calculation Agent may, whether by
virtue of the types of relationships described herein or otherwise, at the date
hereof or at any time hereafter, be in possession of information regarding the
Reference Entity, any Portfolio Asset Obligor or any Affiliate of the Reference
Entity or any Portfolio Asset Obligor that is or may be material in the context
of the Transaction and that may or may not be publicly available or known to the
other party. In addition, this Confirmation does not create any obligation on
the part of such party and its Affiliates to disclose to the other party any
such relationship or information (whether or not confidential);

 

  (B)

Counterparty understands that UBS and its Affiliates are engaged in a wide range
of financial services and businesses, including investment management,
financing, securities trading, corporate and investment banking and research
(such services and businesses are collectively referred to in this
Clause 7(b)(iii) as “Activities”) and may engage in the Activities with or on
behalf of one or more of the Reference Entity, the Portfolio Asset Obligors and
their respective Affiliates. Furthermore, UBS or its Affiliates may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including one or more of the Reference Entity, the Portfolio Asset Obligors and
their respective Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in one or more of the
Reference Entity, the Portfolio Asset Obligors and their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one

 

Page 13



--------------------------------------------------------------------------------

  or more of the Reference Entity, the Portfolio Asset Obligors and their
respective Affiliates. Counterparty understands and agrees that in engaging in
the Activities, (x) UBS or its Affiliates may now or in the future have
interests or take actions that may conflict with the interests of Counterparty
and (y) officers and employees of UBS or its Affiliates (including those
responsible for negotiating the Transaction) may currently have and later may
receive or otherwise obtain information concerning one or more of the Reference
Entity, the Portfolio Asset Obligors and their respective Affiliates (including
information concerning mergers, acquisitions, divestitures, restructurings,
defaults under material agreements, creditors’ rights proceedings or other
matters that may affect the value of the Reference Obligation or any Portfolio
Asset or the ability of the Reference Entity or any Portfolio Asset Obligor to
perform its obligations thereunder), which information may not be available to
Counterparty and may be material to a decision to enter into the Transaction
(the “Excluded Information”). Counterparty acknowledges that it has determined
to enter into the Transaction notwithstanding its lack of knowledge of the
Excluded Information. Counterparty agrees that neither UBS nor any of its
Affiliates shall have any liability to Counterparty, and Counterparty waives and
releases any claims that it might have against UBS or its Affiliates, whether
under applicable securities laws or otherwise, with respect to the nondisclosure
of the Excluded Information in connection with this Confirmation or the
Transaction; provided that the Excluded Information shall not and does not
affect the truth or accuracy of UBS’s representations or warranties in the
Master Agreement or this Confirmation;

 

  (C) Counterparty confirms that it (i) is a sophisticated entity with respect
to the obligations of the type of the Reference Obligation and the Portfolio
Assets, (ii) has adequate information concerning the business and financial
condition of the Reference Entity and each Portfolio Asset Obligor to make an
informed decision regarding its entry into this Confirmation and the
Transaction, (iii) possesses (individually or through its Affiliates) such
knowledge and experience in financial and business matters that it is capable,
without reliance on UBS or its Affiliates, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of entering into this Confirmation and the Transaction and is
financially able to bear such risks, (iv) has such knowledge and experience, and
has entered into other transactions of a similar economic nature, so as to be
aware of the risks and uncertainties inherent in the assumption of rights and
obligations of the type contemplated in this Confirmation and the Transaction,
and (v) has determined that entering into this Confirmation and the Transaction
hereunder is suitable and appropriate for it;

 

  (D)

Counterparty acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Confirmation and the Transaction, (ii) that it has,
independently and without reliance upon UBS or its Affiliates, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Confirmation and the Transaction based
on such documents and information, as it has deemed appropriate and (iii) it
will, independently and without reliance upon UBS or its Affiliates, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in

 

Page 14



--------------------------------------------------------------------------------

  connection with, and its own credit analysis and decision to take or not take
action under, this Confirmation and the Transaction, based on such documents and
information as it shall from time to time deem appropriate which may include, in
each case, any or all of the following (it being understood that neither UBS nor
any of its Affiliates is responsible for or has made any representation or
warranty with respect to any such matters or information): (x) the financial
condition, status and capitalization of the Reference Entity or any Portfolio
Asset Obligor; (y) the legality, validity, effectiveness, adequacy or
enforceability of any agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with the Reference
Obligation or any Portfolio Asset; or (z) the adequacy, accuracy and/or
completeness of (A) any document in the form approved by the Reference Entity or
any Portfolio Asset Obligor concerning the Reference Entity or such Portfolio
Asset Obligor (or any of their respective subsidiaries) which, at the request of
the Reference Entity or such Portfolio Asset Obligor and on its behalf, was
prepared in relation to the syndication of the Reference Obligation or any
Portfolio Asset or other obligations of the Reference Entity or any Portfolio
Asset Obligor and which may or may not have been distributed by the arranger(s)
of such obligations to selected financial institutions (an “Information
Memorandum”) and (B) any other information concerning the Reference Entity or
any Portfolio Asset Obligor delivered by UBS or its Affiliates under or in
connection with this Confirmation, the Transaction or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Reference Obligation or any Portfolio Asset; and

 

  (E) Counterparty agrees that none of (i) the Master Agreement, (ii) the
receipt by UBS or its Affiliates of any information (including Excluded
Information) concerning one or more of the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates (including information concerning the
value of the Reference Obligation or any Portfolio Asset or the ability of the
Reference Entity or any Portfolio Asset Obligor to perform their respective
obligations thereunder) nor (iii) any other matter, shall give rise to any
fiduciary or other similar duties (including without limitation any duty of
trust or confidence) owing by UBS or its Affiliates to Counterparty including
any such duty that would prevent or restrict UBS or its Affiliates from acting
on behalf of customers (including the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates) or for its own account;

 

  (iv) neither UBS nor any of its Affiliates shall be under any obligation to
hedge the Transaction or to own or hold the Reference Obligation or any
Portfolio Asset as a result of the Transaction, and UBS and its Affiliates may
establish, maintain, modify, terminate or re-establish any hedge position or any
methodology for hedging at any time without regard to Counterparty. Any such
purchases, sales or other transactions will be at the sole discretion of UBS and
its Affiliates, and Counterparty acknowledges that such transactions may affect
the market price of the Reference Obligation and/or the Portfolio Assets.
Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by UBS or any of its Affiliates as to
whether, at what times, in what manner or by what method UBS or any of its
Affiliates may engage in any hedging activities;

 

Page 15



--------------------------------------------------------------------------------

  (v) notwithstanding any other provision in this Confirmation or any other
document, UBS and Counterparty (and each employee, representative, or other
agent of UBS or Counterparty) may each disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the Code), other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. To the extent not inconsistent with the previous sentence, UBS
and Counterparty will each keep confidential (except as required by law) all
information unless the other party has consented in writing to the disclosure of
such information. In the event of a disclosure with respect to the U.S. tax
treatment and U.S. tax structure of this Transaction, the person making the
disclosure may disclose all information relevant to an understanding of the U.S.
tax treatment and U.S. tax structure of this Transaction, but such person may
not disclose the identity of the Counterparty, any Reference Entity or any
Portfolio Asset; and

 

  (vi) if UBS chooses to hold (either directly or indirectly) the Reference
Obligation as a result of the Transaction, UBS may deal with the Reference
Obligation as if the Transaction did not exist (and, without limiting the
generality of the foregoing, UBS shall have no duty to Counterparty with respect
to any such direct or indirect ownership of the Reference Obligation).

 

(c) Each of the parties hereby represents that, on the date on which the
Transaction is entered into hereunder:

 

  (i) it is entering into the Transaction for investment, financial
intermediation, hedging or other commercial purposes;

 

  (ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor the Transaction will be executed or traded
on a “trading facility” within the meaning of Section 1a(33) of the CEA; and

 

  (iii) (A) the Master Agreement (including the Credit Support Annex) and each
Transaction entered into under this Confirmation is a “swap agreement” within
the meaning given to such term under Section 101(53B) of the United States
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (B) it is a
“swap participant” within the meaning given to such term under Section 101(53C)
of the Bankruptcy Code.

 

(d) Counterparty hereby represents to UBS that:

 

  (i) its investments in and liabilities in respect of the Transaction, which it
understands is not readily marketable, is not disproportionate to its net worth,
and it is able to bear any loss in connection with the Transaction, including
the loss of its entire investment in the Transaction;

 

  (ii) it understands no obligations of UBS to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of UBS or any governmental agency;

 

Page 16



--------------------------------------------------------------------------------

  (iii) it has elected to treat the Reference Entity as an entity disregarded
from its owner for United States Federal income tax purposes;

 

  (iv) it can receive all payments on each Portfolio Asset included in the
Portfolio without U.S. Federal withholding tax and the relevant Reference Entity
or any subsidiary thereof holding a Portfolio Asset, as applicable, can (except
to the extent otherwise disclosed with respect to the Portfolio Asset prior to
the related Trade Date (as defined in the Reference Obligation Indenture))
receive all such payments without foreign withholding tax (which representation,
subject to any such exception, shall also be made for purposes of Section 3(f)
of the Master Agreement);

 

  (v) it has delivered an applicable United States Internal Revenue Service
form W-9 (or successor form) with respect to withholding tax required to be
delivered by it pursuant to Part 3 of the Schedule to the Master Agreement (and
this representation will also be deemed made pursuant to Section 3(f) of the
Master Agreement);

 

  (vi) it is not, for U.S. Federal income tax purposes, a tax exempt
organization for purposes of Section 514 of the U.S. Internal Revenue Code of
1986, as amended, and, unless any such organization that invests in Counterparty
does so only indirectly through an entity that is not transparent for U.S.
Federal income tax purposes, there is disclosure to such organization that such
organizations may recognize unrelated business taxable income;

 

  (vii) it has obtained tax advice from its auditors or external legal counsel,
in either case of recognized standing in relation to U.S. Federal income tax
matters, that considered the U.S. tax treatment of the Transaction to which this
Confirmation relates; and

 

  (viii) it has obtained its own advice as to the proper tax characterization of
the transaction in all jurisdictions, including for the avoidance of doubt the
United States, and is not relying on UBS or its advisors in respect of such
matters in any respect.

 

(e) UBS hereby represents to Counterparty that

 

  (i) UBS will provide to the Counterparty and the Reference Entity a valid Form
W-9 provided by UBS Securities LLC and attached to a valid Form W-8IMY (or
successor thereto), that the Counterparty and the Reference Entity may reliably
associate all payments to be made by either of them pursuant to the Transaction
with such forms, and therefore may treat all such payments under the Transaction
as made to a U.S. person within the meaning of Treas. Regs.
Section 1.1441-1(d)(4);

 

  (ii) the Transaction to which this Confirmation relates is entered into by UBS
through an office located within the United States, or U.S. personnel of UBS
materially participated in this Transaction for U.S. Federal income tax purposes
and UBS is acting solely as an agent of UBS Securities LLC, a person that is a
“U.S. person” as that term is defined under IRC Section 7701(a)(30);

 

  (iii) except to the extent necessary to enable UBS to exercise any of its
rights under Paragraph 6(c) of the Credit Support Annex, that UBS is under no
legal or contractual obligation to treat the Reference Obligation issued to it,
any Pledged Notes pledged under the Credit Support Annex or any Portfolio Asset
as legally or beneficially owned by any person other than the Counterparty; and

 

Page 17



--------------------------------------------------------------------------------

  (iv) that UBS has obtained its own advice as to the proper tax
characterization of the transaction in all jurisdictions, including for the
avoidance of doubt the United States, and is not relying on the Counterparty or
its advisors in respect of such matters in any respect.

 

(f) Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty
agrees to be bound by the confidentiality provisions of the Reference Obligation
Indenture (and of each credit or loan agreement governing each Portfolio Asset)
with respect to all information and documentation in relation to the Reference
Entity or any Portfolio Asset Obligor or the Reference Obligation or any
Portfolio Asset delivered to Counterparty hereunder. Counterparty acknowledges
that such information may include material non-public information concerning one
or more of the Reference Entity, the Portfolio Asset Obligors and their
respective securities and agrees to use such information in accordance with
applicable law, including Federal and State securities laws. In addition,
Counterparty agrees to keep confidential any internal rating supplied by UBS to
Counterparty with respect to any Portfolio Asset.

 

(g) Notwithstanding anything in the Master Agreement to the contrary, UBS will
not be required to pay any additional amount under Section 2(d)(i) of the Master
Agreement in respect of any deduction or withholding for or on account of any
Tax in relation to any payment under the Transaction. If UBS is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding for or on account of any Tax in
relation to any payment under the Transaction and UBS does not so deduct or
withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

 

(h) If an “Event of Default” under (and as defined in) the Reference Obligation
Indenture occurs, then UBS may give notice to Counterparty (so long as such
event is continuing on the date of such notice) that UBS, in its capacity as
Valuation Agent under (and as defined in) the Reference Obligation Indenture,
has elected to exercise exclusively on behalf of the Reference Entity and each
subsidiary thereof all rights of the Reference Entity to purchase and dispose
of, and to exercise all voting and other consensual rights with respect to, and
to make all other determinations and decisions with respect to the ownership of,
the Portfolio Assets held or to be acquired by the Reference Entity, pursuant to
Section 12.1(c) of the Reference Obligation Indenture.

 

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

 

(a) If (i) UBS makes any payment to Counterparty as provided under Clause 2 and
the corresponding Interest and Fee Amount is not paid (in whole or in part) when
due or (ii) any Interest and Fee Amount in respect of the Reference Obligation
is required to be returned (in whole or in part) by a holder of the Reference
Obligation (including, without limitation, the UBS Holder) to the applicable
Reference Entity or paid to any other person or entity or is otherwise rescinded
pursuant to any bankruptcy or insolvency law or any other applicable law, then
(i) each payment obligation under the Transaction related to such payment shall
be recomputed by the Calculation Agent as if such unpaid or returned amount had
not been paid and (ii) Counterparty will pay to UBS, within five Business Days
following receipt of notice from UBS, such amount (or portion thereof) so not
paid or so required to be returned, paid or otherwise rescinded. If such
returned, paid or otherwise rescinded amount is subsequently paid, UBS shall pay
such amount (subject to Clause 8(c)) to Counterparty within five Business Days
after the date of such subsequent payment.

 

Page 18



--------------------------------------------------------------------------------

(b) [reserved]

 

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent in good faith and on a commercially reasonable basis, as
agreed by UBS and Counterparty, in order to preserve for the parties the
intended economic risks and benefits of the relevant Transaction; provided that
(i) no amounts in respect of interest shall be payable by either party on any
adjusted amount and (ii) the Calculation Agent in performing the calculations
pursuant to this Clause 8 will assume that no interest has accrued on any
adjusted amount.

 

(d) The payment obligations of UBS and Counterparty pursuant to this Clause 8
shall survive the termination of the Transaction.

 

9. CREDIT SUPPORT.

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to the Transaction to which this Confirmation
relates. Capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex. In the event of any conflict between the Credit Support Annex and
these “Collateral Provisions”, these “Collateral Provisions” shall prevail.

 

(a) Counterparty shall Transfer Eligible Collateral to UBS pursuant to the terms
of the Credit Support Annex between UBS and Counterparty, as amended hereby. For
purposes of said Credit Support Annex, the Independent Amount applicable to
Counterparty in respect of the Transaction to which this Confirmation relates
shall, on any Valuation Date, be equal to the aggregate Value of the Pledged
Notes, and Counterparty’s obligations to transfer collateral to UBS in respect
of such Independent Amount shall at all times be satisfied by the Pledged Notes
being Transferred to UBS in accordance with the terms of the Credit Support
Annex.

 

(b) The definition of Exposure in Paragraph 12 of the Credit Support Annex is
hereby amended and restated in its entirety to read:

UBS’s “Exposure” as Secured Party for the Transactions entered into hereunder
and under the Related Confirmation and any Valuation Date or other date for
which Exposure is calculated shall mean the sum of (a) the excess, if any, of
the Class A-R Net Collateral Value Deficit over the Class A-R Variation Margin
Threshold on such date plus (b) the excess, if any, of the Class A Net
Collateral Value Deficit over the Class A Variation Margin Threshold on such
date.

 

(c) The “Minimum Transfer Amount” with respect to Counterparty as of any
Valuation Date shall be U.S.$100,000; provided that (i) a single Delivery Amount
or Return Amount (as applicable) shall be calculated on each Valuation Date for
the Transactions entered into hereunder and under the Related Confirmation for
purposes of determining whether or not the Minimum Transfer Amount has been
exceeded and (ii) the Minimum Transfer Amount for Counterparty shall be zero
(1) for purposes of determining any Delivery Amount required to be Transferred
by Counterparty in respect of any Independent Amount and (2) at any time when an
Event of Default, Potential Event of Default, Termination Event or event which
with the giving of notice or lapse of time would (absent the cure thereof during
any applicable grace period) constitute a Termination Event has occurred and is
continuing with respect to which Counterparty is (or would be) the Defaulting
Party or Affected Party.

 

Page 19



--------------------------------------------------------------------------------

(d) Solely for purposes of the first demand (and not any subsequent demand) made
by UBS as Secured Party for any Transfer of Eligible Credit Support by
Counterparty in respect of a Delivery Amount (or the applicable portion thereof)
that is due to an increase in the Exposure of UBS as Secured Party (and not, for
the avoidance of doubt, the Transfer of the Pledged Notes in satisfaction of
Counterparty’s obligations in respect of the Independent Amount) made or deemed
made by UBS pursuant to Clause 9(a) above), Paragraph 4(b) of the Credit Support
Annex shall be amended by (i) replacing the words “next Local Business Day” with
“tenth Local Business Day thereafter” and (ii) replacing the words “second Local
Business Day thereafter” with “eleventh Local Business Day thereafter”. UBS
shall make no further demand for the Transfer of Eligible Credit Support by
Counterparty in respect of a Delivery Amount (or the applicable portion thereof)
that is due to an increase in UBS’ Exposure until such tenth or eleventh (as
applicable) Local Business Day period has expired, whereupon the Transfer timing
provisions of Paragraph 4(b) shall apply as set forth in the Credit Support
Annex without regard to the provisions of this Clause 9(d).

 

(e) Notwithstanding anything to the contrary herein or in the Credit Support
Annex, (i) the Threshold with respect to UBS shall be infinity, (ii) in no event
shall Counterparty have any positive Exposure as a Secured Party to UBS with
respect to the Transaction to which this Confirmation relates and
(iii) accordingly, (A) Counterparty shall be the only “Pledgor” and UBS shall be
the only “Secured Party” for all purposes of the Credit Support Annex and
(B) only the Counterparty makes the pledge and grant in Paragraph 2 of the
Credit Support Annex, the acknowledgment in the final sentence of Paragraph 8(a)
of the Credit Support Annex and the representations in Paragraph 9 of the Credit
Support Annex.

 

(f) In no event shall Counterparty’s Credit Support Amount as Pledgor be less
than the sum of (i) the Independent Amount for the Transaction to which this
Confirmation relates and (ii) the Independent Amount for the Transaction
evidenced by the Related Confirmation. Accordingly, in no event shall the
Pledged Notes be Transferred to Counterparty until the Termination Date.

 

(g) UBS shall be the sole Valuation Agent for purposes of the Transaction to
which this Confirmation relates and each Business Day shall be a Valuation Date.

 

(h) Notwithstanding anything in this Confirmation to the contrary, for purposes
of determining the portion of the Exposure that is attributable to a Portfolio
Asset (or portion thereof) that is being sold or has been repaid, the Par Amount
of such Portfolio Asset shall not be reduced to reflect such sale or repayment
until the Business Day next succeeding the settlement date of such sale or the
date on which such repayment occurs, as the case may be. In addition, if the
Reference Entity sells any Portfolio Asset and the settlement date for such sale
occurs after the date customary for settlement substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Asset (as determined by the Calculation Agent), then Unrealized Capital
Appreciation and Unrealized Capital Depreciation will continue to vary until the
actual settlement date (and, for this purpose, each of Unrealized Capital
Appreciation and Unrealized Capital Depreciation with respect to such Portfolio
Asset shall be determined until such date of actual settlement as if no sale
price had been established until the date of settlement of the relevant sale).

 

(i) The provisions of Paragraph 5 of the Credit Support Annex shall be
superseded and replaced in their entirety by Counterparty’s dispute rights with
respect to the Current Price of any Portfolio Asset as set forth in the
definition of “Current Price”.

 

Page 20



--------------------------------------------------------------------------------

10. NOTICE AND ACCOUNT DETAILS.

Notices to UBS:

UBS AG, London Branch

Structured Funding

Attn: Ben Stewart

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (203) 719-1611

E-mail: OL-Cyrus-TRS@ubs.com

With copies to:

E-mail: DL-IR-STM-TEAM@ubs.com

E-mail: SH-OTC-Credit-Setts@ubs.com

E-mail: OL-CTM@ubs.com

Notices to Counterparty:

CM Finance Inc.

399 Park Avenue, 39th Floor

New York, NY 10022

Attention: Stephon Barnes, Christopher E. Jansen and Michael C. Mauer

Tel: (212) 380-5904

Email: cjansen@cmfn-inc.com, mm@cmfn-inc.com, jagarwal@cmfn-inc.com and

ops@cyruscapital.com

Payments to UBS:

Favour: UBS AG, Stamford Branch Swift Address: UBSWUS33XXX

Further Credit To: UBS AG, London Branch

Swift Address: UBSWGB2LXXX

Account No: 101-WA-140007-000

Payments to Counterparty:

Receiving Bank Name: State Street Bank and Trust Co. NA Boston

Receiving Bank BIC Code: SBOSUS33XXX

Receiving Bank ABA: 011000028

Beneficiary Account Number: 10434322

Beneficiary Account Name: CM Finance Inc

 

11. OFFICES.

 

(a) The Office of UBS for the Transaction:

London

 

Page 21



--------------------------------------------------------------------------------

(b) The Office of Counterparty for the Transaction:

None

 

12. SETTLEMENT

The Transaction hereunder is being entered into by a member of the UBS group
(“UBS Party”). For the avoidance of doubt, any payment or delivery obligations
of the UBS Party in respect of the Transaction may be effected by any of UBS
Limited or UBS AG, London Branch or UBS Securities LLC (the “Settlement Agent”).
UBS Party has authorized the Settlement Agent to act on its behalf in the same
manner and with the same force and effect as UBS Party might or could do in
connection with any such payment or delivery obligation.

- signature page follows -

 

Page 22



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at UBS indicated on the first page hereof.

Yours faithfully

For and on Behalf of

UBS AG, London Branch

 

By:

 

 

 

By:

 

 

Name:

 

Name:

Title:

 

Title:

Confirmation – Signature Page



--------------------------------------------------------------------------------

Acknowledged and agreed by CM Finance Inc., as successor to CM Finance LLC, as
of the date specified above.

 

CM FINANCE INC.,

as TRS Counterparty

By:  

 

Name: Title:

Confirmation – Signature Page



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL DEFINITIONS

“Affiliate”, for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

“Approved Dealer” means (a) any entity listed in Annex B hereto and (b) if an
entity listed in Annex B hereto is not the principal banking or securities
Affiliate within a financial holding company group, the principal banking or
securities Affiliate of such listed entity within such financial holding company
group; provided that (i) UBS may at any time, upon written notice to
Counterparty, delete any name listed in such Annex so long as such deletion is
consistent with the general application of its internal credit and risk policies
with respect to such Approved Dealer (and not designed to circumvent the rights
of Counterparty hereunder) and (ii) the parties may, at any time, agree in
writing to add or remove an Approved Dealer to or from Annex B.

“Breakage Cost Calculation Period” means, with respect to any termination of the
Transaction following the delivery of an Accelerated Termination Notice pursuant
to Clause 3(a) or 3(b), each period from, and including, one Breakage Cost
Hypothetical Payment Date to, but excluding, the next following Breakage Cost
Hypothetical Payment Date, except that (a) the initial Breakage Cost Calculation
Period will commence on, and include, the Obligation Termination Date, and
(b) the final Breakage Cost Calculation Period will end on, but exclude,
December 5, 2017.

“Breakage Cost Hypothetical Payment Date” means, with respect to any termination
of the Transaction following the delivery of an Accelerated Termination Notice
pursuant to Clause 3(a) or 3(b), (a) each Payment Date, commencing on the first
Payment Date following the date on which such Accelerated Termination Notice is
delivered, and (b) the Scheduled Termination Date.

“Breakage Costs” means, with respect to any termination of the Transaction
following the delivery of an Accelerated Termination Notice pursuant to Clause
3(a) or 3(b), an amount equal to the sum, determined with respect to each
Breakage Cost Calculation Period occurring after the date on which such
Accelerated Termination Notice is delivered, of the product of the following:

 

(a) USD 102,000,000,

 

(b) the Floating Rate Day Count Fraction (determined based on the actual number
of days in such Breakage Cost Calculation Period), and

 

(c) the Spread,

discounted from the Breakage Cost Hypothetical Payment Date occurring
immediately following the end of such Breakage Cost Calculation Period to the
Obligation Termination Date; provided that such present value shall be
determined using the discount factor implied by the mid-point between the
forward bid and offered side LIBOR curves for fixed-for-floating LIBOR swaps of
the relevant tenors.

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation:

Final Price – Applicable Notional Amount

where

 

Page A-1



--------------------------------------------------------------------------------

“Final Price” means, with respect to any Terminated Obligation, the amount
determined pursuant to Clause 4, and

“Applicable Notional Amount” means the Notional Amount (determined immediately
prior to the applicable Termination Trade Date) allocable to such Terminated
Obligation.

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“Class A Net Collateral Value” means, on any date of determination, the excess,
if any, of (a) the sum of (i) the Class A Total Asset Amount on such date plus
(ii) the aggregate Value of all Posted Collateral held by UBS or its Custodian
on such date (excluding any Pledged Notes) in respect of the Transaction
evidenced by this Confirmation plus (iii) the Class A Net Unrealized Capital
Appreciation on such date over (b) the sum of (i) the Aggregate Principal Amount
of the Reference Obligation outstanding on such date plus (ii) the Class A Net
Unrealized Capital Depreciation on such date.

“Class A Net Collateral Value Deficit” means, on any date of determination, the
excess, if any, of (a) the Aggregate Principal Amount of the Reference
Obligation outstanding on such date over (b) the Class A Net Collateral Value on
such date.

“Class A Net Unrealized Capital Appreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Appreciation on
such date and (b) an amount equal to the quotient of (i) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date divided by (ii) the
sum of (A) the Outstanding Class A-R Funded Amount and (B) the Aggregate
Principal Amount of Class A Notes that are outstanding on such date.

“Class A Net Unrealized Capital Depreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Depreciation on
such date and (b) an amount equal to the quotient of (i) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date divided by (ii) the
sum of (A) the Outstanding Class A-R Funded Amount and (B) the Aggregate
Principal Amount of Class A Notes that are outstanding on such date.

“Class A Notes” means the Class A Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

“Class A Total Asset Amount” means, on any date of determination, the product of
(a) the Total Asset Amount on such date and (b) an amount equal to the quotient
of (i) the Aggregate Principal Amount of Class A Notes that are outstanding on
such date divided by (ii) the sum of (A) the Outstanding Class A-R Funded Amount
and (B) the Aggregate Principal Amount of Class A Notes that are outstanding on
such date.

“Class A Variation Margin Threshold” means, on any date of determination, an
amount equal to 9% of the Aggregate Principal Amount of the Class A Notes then
outstanding (after giving effect to any repayment on such date); provided that,
the Class A Variation Margin Threshold shall be zero while any “Event of
Default” under (and as defined in) the Reference Obligation Indenture shall have
occurred and be continuing.

“Class A-R Net Collateral Value Deficit” has the meaning given to such term in
the Related Confirmation.

 

Page A-2



--------------------------------------------------------------------------------

“Class A-R Notes” means the Class A-R Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

“Class A-R Variation Margin Threshold” has the meaning given to such term in the
Related Confirmation.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral Management Agreement” has the meaning given to such term in the
Reference Obligation Indenture.

“Costs of Assignment” means, in the case of any Terminated Obligation or
Portfolio Asset, the sum of (a) any costs of any purchase, exchange, sale,
transfer or assignment transaction with respect to such Terminated Obligation or
Portfolio Asset paid by a person or entity effecting such transaction (including
any UBS Holder) under the terms of such Terminated Obligation or Portfolio Asset
or otherwise actually imposed on such person or entity by any applicable
trustee, administrative agent, registrar, borrower or obligor incurred in
connection with any such transaction with respect to such Terminated Obligation
or Portfolio Asset (including, without limitation, any amounts reimbursable by
such person or entity in respect of any tax or other governmental charge
incurred with respect thereto), (b) any reasonable expenses that are incurred by
such person or entity in connection with any such transaction and (c) any
reasonable administrative, legal or accounting fees, costs and expenses
(including, without limitation, any fees and expenses of the trustee of or
outside counsel to the Reference Entity) that are incurred by such person or
entity in connection with any such transaction.

“Current Price” means, with respect to each Portfolio Asset on any date of
determination, the determination by the Valuation Agent’s loan trading desk of
the net cash proceeds that would be received from the sale on such date of
determination of such Portfolio Asset, exclusive of accrued interest and
capitalized interest and net of the related expected Costs of Assignment. If,
with respect to any date of determination, Counterparty, acting in a
commercially reasonable manner and in good faith, disputes any such original
determination of the Current Price of any Portfolio Asset by the Valuation
Agent, then Counterparty may, no later than two New York Business Hours after
the notice of such determination is given to Counterparty, designate at least
one Dealer to provide to the Valuation Agent, within such two New York Business
Hour period, a Firm Bid to purchase each such Portfolio Asset (with a quotation
amount equal to the Par Amount or (in the case of a Delayed Draw Loan)
Commitment Amount). Such Firm Bid (or the highest Firm Bid, if more than one)
timely received in accordance with the foregoing will be the Current Price of
the relevant Portfolio Asset with respect to the relevant date of determination.
If no such Firm Bid is timely received in accordance with the foregoing, the
Current Price of the relevant Portfolio Asset will be the original determination
thereof by the Valuation Agent. For the avoidance of doubt, any determination of
any amount herein (other than any portion of such amount that represents an
undisputed amount) consequent upon the determination of a Current Price subject
to dispute as provided above shall be delayed until the deadline for the
provision of Firm Bid(s) (or, if applicable, any such valuation) to the
Valuation Agent as aforesaid. The “Current Price” shall be (i) expressed as a
percentage of (A) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount or (B) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount and (ii) determined exclusive of accrued
interest and capitalized interest.

“Dealer” means (a) any entity (other than the Calculation Agent or any of its
Affiliates) designated by the Calculation Agent or its designated Affiliate in
its sole discretion as a “Dealer” for the purposes of this Confirmation and
(b) to the extent designated by Counterparty as provided in Clause 4(b) or
pursuant to the definition of “Current Price”, either (i) any Approved Dealer or
(ii) any other entity approved in advance by UBS, such approval not to be
unreasonably withheld or delayed (it being agreed that UBS

 

Page A-3



--------------------------------------------------------------------------------

may reasonably withhold its approval based on the credit standing and its risk
assessment of such entity); provided that the Calculation Agent or any Affiliate
thereof may be a Dealer if more than one Dealer is designated pursuant to
Clause 4.

“Defaulted Portfolio Asset” means any Portfolio Asset as to which (a) there has
occurred a default as to the payment of principal and/or interest (without
regard to any notice requirement or grace period; provided that any
capitalization of interest that is permitted under the terms of the relevant
Underlying Instrument shall not constitute a default for purposes of the
foregoing), (b) such Portfolio Asset is a Participation Interest with respect to
which the relevant Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under such Participation Interest
or (c) such Portfolio Asset is a Participation Interest in a loan that would, if
such loan were a Portfolio Asset, constitute a “Defaulted Portfolio Asset”;
provided that, in each of the cases set forth in clauses (a) through (c) above,
such Portfolio Asset will only constitute a “Defaulted Portfolio Asset” for so
long as such default has not been cured or waived.

“Delayed-Draw Loan” has the meaning given to such term in the Reference
Obligation Indenture.

“Firm Bid” means, (a) with respect to a Terminated Obligation, a good and
irrevocable bid for value to purchase all of such Terminated Obligation,
expressed as a percentage of the portion of the Notional Amount allocable to
such Terminated Obligation and determined exclusive of accrued interest and
capitalized interest, for scheduled settlement no later than the Relevant
Settlement Date, submitted by (i) in the case of a Firm Bid obtained for
purposes of Clause 4(a), an Approved Dealer specified by Counterparty in its
sole discretion or (ii) in the case of a Firm Bid obtained for purposes of
Clause 4(b), a Dealer specified by the Calculation Agent in its sole discretion
(or, to the extent permitted by Clause 4(b), Counterparty), in each case as of a
time during regular business hours in New York City and (b) with respect to a
Portfolio Asset and any dispute with respect to the determination of the Current
Price thereof, a good and irrevocable bid for value to purchase the Par Amount
or (in the case of a Delayed Draw Loan) Commitment Amount of such Portfolio
Asset, expressed as a percentage and determined exclusive of accrued interest
and capitalized interest, for scheduled settlement within the standard
settlement cycle for such Portfolio Asset (with such cycle commencing on the
applicable date of submission), submitted by a Dealer specified by the
Calculation Agent in its sole discretion (or, to the extent permitted by Clause
4(b), Counterparty), in each case as of a time during regular business hours in
New York City.

“Insolvency Event” has the meaning given to such term in the Reference
Obligation Indenture.

“Interest and Fee Amount” means, for any Fixed Amount Payer Calculation Period,
the aggregate amount of interest (including, without limitation, interest
breakage costs, deferred or capitalized interest and interest thereon), fees
(including, without limitation, amendment, consent, tender, facility and other
similar fees) and other amounts (other than in respect of principal repayments)
actually paid with respect to the Reference Obligation (after deduction of any
withholding taxes for which the relevant Reference Entity is not obligated to
reimburse holders of the Reference Obligation, if applicable) during such Fixed
Amount Payer Calculation Period; provided that Interest and Fee Amounts shall
not include any amounts that accrue prior to the Effective Date or that accrue
on or after the Obligation Termination Date.

“Net Unrealized Capital Appreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price is greater than the Purchase Price of such Portfolio Asset, of
(A) such Current Price minus such Purchase Price multiplied by (B) (1) in the
case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount of
such Portfolio Asset or (2) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount of such Portfolio Asset, minus

 

Page A-4



--------------------------------------------------------------------------------

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price of such Portfolio Asset is less than the Purchase Price
of such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B) (1) in the case of a Portfolio Asset that is not a Delayed
Draw Loan, the Par Amount of such Portfolio Asset or (2) in the case of a
Portfolio Asset that is a Delayed Draw Loan, the Commitment Amount of such
Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Appreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“Net Unrealized Capital Depreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price of such Portfolio Asset is less than the Purchase Price of
such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B)(1) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount of such Portfolio Asset or (2) in the case of a Portfolio
Asset that is a Delayed Draw Loan, the Commitment Amount of such Portfolio
Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price is greater than the Purchase Price of such Portfolio
Asset, of (A) such Current Price minus such Purchase Price multiplied by (B) (1)
in the case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount
of such Portfolio Asset or (2) in the case of a Portfolio Asset that is a
Delayed Draw Loan, the Commitment Amount of such Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Depreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“New York Business Hour” means any one-hour period that occurs during the period
from 9:00 a.m. (New York time) to 6:00 p.m. (New York time) on any day on which
commercial banks are open for business in New York City; provided that if a
period is expressed as an amount of New York Business Hours and insufficient New
York Business Hours exist prior to 6:00 p.m. (New York time) on the relevant day
following the commencement of such period, such period shall be deemed to
continue on the next succeeding day on which commercial banks are open for
business in New York City until the relevant period of New York Business Hours
has expired.

“Non-Approved Portfolio Asset” means any Portfolio Asset which UBS has not
approved in writing by notice to Counterparty on or prior to the settlement date
of the acquisition thereof by the Reference Entity.

“Outstanding Class A-R Funded Amount” has the meaning given to such term in the
Reference Obligation Revolving Credit Note Agreement.

“Reference Obligation Revolving Credit Note Agreement” means the Revolving
Credit Note Agreement, dated as of December 4, 2013, between the Reference
Entity, State Street Bank and Trust Company and the noteholders from time to
time party thereto, as amended as of the Amendment Effective Date, as the same
may be further amended, modified or otherwise supplemented from time to time.

 

Page A-5



--------------------------------------------------------------------------------

“Participation Interest” has the meaning given to such term in the Reference
Obligation Indenture.

“Related Confirmation” means the Confirmation, dated as of December 4, 2013,
with UBS Reference Number: 85242362 between Party A and Party B, as amended as
of the Amendment Effective Date, as the same may be further amended, modified or
otherwise supplemented from time to time.

“Relevant Settlement Date” means the date customary for settlement substantially
in accordance with the then-current market practice in the principal market for
the relevant Reference Obligation (as determined by the Calculation Agent with
reference to the relevant Termination Trade Date).

“Relevant Source” means (a) in the case of an initial Portfolio Asset, the
agreement specified as such in Schedule 1 to the Reference Obligation Indenture,
and (b) otherwise, the indenture, credit agreement, loan agreement or other
agreement governing such Portfolio Asset.

“Sale Amount” means, with respect to any Portfolio Asset that is the subject of
a binding commitment of the Reference Entity to sell such Portfolio Asset, the
anticipated net cash proceeds that will be received by the Reference Entity from
the sale of such Portfolio Asset, exclusive of accrued interest and capitalized
interest and net of any Costs of Assignment.

“Selling Institution” has the meaning given to such term in the Reference
Obligation Indenture.

“Terminated Obligation” means the Reference Obligation terminated pursuant to
Clause 3.

“Termination Settlement Date” means, for any Terminated Obligation, (a) if the
Final Price is determined by reference to the actual sale of a Terminated
Obligation pursuant to Clause 4, the date of settlement of such sale and
(b) otherwise, the Relevant Settlement Date.

“Termination Trade Date” means, with respect to any Terminated Obligation,
(a) where an Approved Dealer identified by Counterparty is acquiring the
Reference Obligation or applicable portion thereof from UBS or its Affiliate
pursuant to Section 4(a), the Termination Trade Date specified in the applicable
Accelerated Termination Notice, or (b) otherwise the bid submission deadline as
shall be set forth in each of UBS’ requests issued pursuant to Section 4(b) for
Firm Bids for the portion of the Notional Amount allocable to such Terminated
Obligation (expressed as a percentage and determined exclusive of accrued
interest and capitalized interest) that are the basis for determining the Final
Price of such Terminated Obligation.

“Total Asset Amount” means, on any date of determination by the Valuation Agent,
an amount equal to the sum of: (a) the aggregate Purchase Amount of all
Portfolio Assets in the Portfolio (other than Non-Approved Portfolio Assets,
Zero Value Participation Interests and Defaulted Portfolio Assets) on such date;
plus (b) the aggregate amount of all cash standing to the credit of the Accounts
(excluding any and all Class A-R Prepayment Accounts) on such date; plus (c) the
aggregate cost of purchase of all “Eligible Investments” (as defined in the
Reference Obligation Indenture) held by the Reference Entity on such date

“Total Return Payment Date” means, with respect to any Terminated Obligation,
the Obligation Termination Date in respect of such Terminated Obligation.

 

Page A-6



--------------------------------------------------------------------------------

“UBS Holder” means, if UBS or an Affiliate of UBS holds the Reference Obligation
or any portion thereof as a result of the Transaction, UBS or such Affiliate, as
appropriate.

“Underlying Instrument” means the indenture, credit agreement or other agreement
pursuant to which a Portfolio Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Portfolio Asset or of which the holders of such Portfolio Asset are the
beneficiaries.

“Zero Value Participation Interest” means any Participation Interest included in
the Portfolio Assets that (a) has not been elevated to a loan directly held and
registered in the name of the Reference Entity within 90 days of the Effective
Date or (b) is acquired by the Reference Entity at any time after the Effective
Date.

 

Page A-7



--------------------------------------------------------------------------------

ANNEX B

APPROVED DEALERS

Bank of America Securities LLC

Barclays Bank plc

BNP Paribas

Cantor Fitzgerald

Castle Oak

CIBC World Markets, Inc.

Citibank, N.A.

Credit Agricole Cheuveux North America, Inc.

Credit Suisse First Boston LLC

Deutsche Bank Securities Inc.

Goldman Sachs & Co.

Guggenheim

Global Hunter

Jefferies & Company Inc.

JPMorgan Chase Bank, N.A.

Macquarie

Miller Tabak Roberts Securities, LLC

Morgan Stanley & Co.

Nomura

RBC Capital Markets Corp.

SG Americas Securities LLC

Sterne, Age & Leach, Inc.

The Royal Bank of Scotland plc.

UBS AG

Wachovia Capital Markets LLC

 

Page B-1